Citation Nr: 0426449	
Decision Date: 09/23/04    Archive Date: 09/29/04

DOCKET NO.  03-20 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a back 
injury, including arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from March 1943 to December 
1945.  The veteran was also a member of the West Virginia 
Army National Guard. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2002 rating decision of the Huntington, 
West Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In March 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge, who was designated by 
the Chairman of the Board to conduct the hearing pursuant to 
38 U.S.C.A. § 7101(c).  A transcript of the hearing testimony 
is associated with the claim file.

At the hearing and on the record, the veteran withdrew from 
his appeal the issue of service connection for a left knee 
disability. 


FINDING OF FACT

Degenerative joint disease, arthritis, of the lumbar spine 
did not have onset in service and it is unrelated to any in-
service injury. 


CONCLUSION OF LAW

Residuals of a back injury were not incurred in or aggravated 
by service, nor may service connection be presumed for 
arthritis.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. §§ 3.1(k), 3.6(a), (c)(3), 
3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

The veteran submitted his claim in March 2001.  The RO 
adjudicated the claim in May 2002.  In March 2003, after that 
rating action was promulgated, but before the statement of 
the case was issued, the RO notify the veteran of the VCAA.  
The RO notified the veteran of the evidence needed to 
substantiate the claim, namely, evidence of an injury in 
service, a current disability, and a relationship between the 
current disability and the injury in service.  The veteran 
was notified that VA would obtain service records and VA 
records and that he could submit private medical records or 
authorize VA to obtain the private records on his behalf.  He 
was given 30 days to respond.  In the June 2003 statement of 
the case, the RO cited 38 C.F.R. § 3.159, including the 
provision that the claimant provide any evidence in his 
possession that pertained to the claim. 

For these reasons, the Board finds that the RO's notice 
substantially complies with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate the claim and the relative duties of 
VA and the claimant to obtain evidence); Charles v. 
Prinicipi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice)

Also as to content, that is, the 30 days to respond, 
contained in 38 C.F.R. § 3.159.  Under 38 U.S.C.A. 
§ 5103(b)(3) (West 2002 & Supp. 2004), the Secretary of VA 
may make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003) that invalidated a 
regulatory provision, implementing the VCAA, that required a 
response to VCAA, as here, in less than the statutory 
one-year period. 

However this does not end the discussion.  Because the VCAA 
notice was not provided prior to the initial RO adjudication 
denying the claim, the timing of the notice does not comply 
with the express requirements of the law.  Here, the Board 
finds that any defect with respect to the timing of the VCAA 
notice was not prejudicial because the veteran had adequate 
notice of the need to submit evidence, he had the opportunity 
to submit such evidence and to address the issue at a 
hearing.  Specifically, after the May 2002 rating decision, 
the veteran submitted lay statements from fellow National 
Guardsmen.  In January 2003, the RO was informed that there 
were no further service medical records to be found 
pertaining to the veteran's National Guard service.  All of 
which transpired prior to issuance of the statement of the 
case and in March 2004 he testified at a hearing before the 
Board.  For these reasons, the Board concludes that the due 
process protections incorporated in the VCAA have been 
satisfied and the timing of the VCAA notice clearly had no 
adverse bearing on the development of the veteran's claim or 
other assistance he received or the substantive decision to 
deny his claim.  Pelegrini, 18 Vet. App. at 121; Conway v. 
Principi, 353 F.3d 1369, 1373-74 (Fed. Cir. 2004).



Duty to Assist 

As the veteran has not identified additional evidence and as 
there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  38 U.S.C.A. § 5103A.

Factual Background

The service medical records for the period of active duty 
during World War II, including the report of separation 
examination, do not contain any complaint, finding, or 
history of a back injury.  

Medical records both Federal, including records of the 
National Guard, and private sources, covering the period from 
1949 to 2001, contain no documentation of a back injury.  In 
1965, the veteran was found physically qualified for airborne 
training.  

National Guard records disclose that, on a November 1976 
medical history form, the veteran indicated he was under a 
doctor's care for back pain.  The veteran did not indicate 
that his back was injured while on duty.  On examination, the 
spine was evaluated as normal.

The medical records of contemporaneous treatment of a back 
condition in the 1970s or later are unavailable. 

In a statement, dated in 2001, B.R., M.D., reported that he 
treated the veteran in March 1945 for a wrist injury and a 
nose fracture following an incident in which the veteran was 
bounced off the back of a truck. 

In a statement, dated in 2002, T.G.S., related that in 1978 
he was at Ft. Bragg with the veteran.  Mr. S. related that he 
became aware that the veteran was injured in an accident and 
he informed a sergeant, who took the veteran to the hospital.  
Mr. S. related that the veteran had to ride home with the 
first sergeant in his private vehicle due to back pain.  Mr. 
S. also provided some details of the accident and described 
the veteran's injury as serious. 

In a statement dated in 2002, E.L.G. related that he too was 
at Ft. Bragg with the veteran.  Mr. G. related that he could 
not add anything to the veteran's account.  He did remember 
that the veteran returned home in a car. 

In a statement dated in 2002, P.S. related that he was the 
driver of the truck and recounted how he had to brake 
suddenly.  Mr. S. also related that he was not aware of the 
veteran's injury and that he recently was told that the 
veteran was injured. 

On VA examination in February 2003, the veteran reported that 
he injured his back when he fell out of a truck in 1978 and 
that in 1979 the condition was diagnosed as a degeneration of 
a disc.  X-rays revealed degenerative changes involving L1 
through S1.  The examiner expressed the opinion that, since 
the veteran was already showing degenerative changes, one may 
conclude that the February 2003 X-rays showed a worsening of 
that condition and that it is likely that the current back 
condition is secondary to the fall from the truck during 
service.  The diagnosis was degenerative joint disease of the 
lumbar spine. 

On VA examination in June 2003, the veteran attributed his 
back pain to an injury sustained in 1949 or 1950, while in 
the National Guard, when he fell out of a truck onto a 
concrete floor.  He also reported that in 1977 at Ft. Bragg 
he received a bad bruise on his lower back when soldiers fell 
on him when the driver of their truck braked suddenly.  The 
examiner noted chronic back pain.  

The veteran claims that he injured his back in a truck 
accident in 1977 or 1978 while performing active for training 
at Fort Bragg.  He testified at the hearing in March 2004 
that he and other troops were passengers in the back of a 
truck, when the truck braked suddenly and some of the troops 
landed on him.  He stated that his platoon sergeant took him 
to the emergency room and that the medical personnel wanted 
to admit him for treatment, but his unit was departing the 
next day, and he had no desire to remain behind in the 
hospital, and he was instructed to seek medical attention 
upon his return home.  He further related that he did not 
immediately seek treatment, as he believed the pain pills 
would be sufficient, and later, he sought treatment from a 
chiropractor and then a physician.  The veteran stated that 
the persons from whom he obtained statements were not 
passengers in the truck but saw him after the accident.

Analysis

Service connection may be established for disability 
resulting from injury incurred in service.  38 U.S.C.A. §§ 
1110, 1131.  To establish service connection for a 
disability, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of an injury in service (lay or medical evidence), and of a 
nexus between the in-service injury and the current 
disability (medical evidence).  Hickson v. West, 12 Vet. App. 
247, 253 (1999).   

Further, certain chronic diseases, such as arthritis, may be 
presumed to be service connected if they manifest to a degree 
of 10 percent or more within one year of discharge from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  

The veteran has reported two back injuries as a member of the 
National Guard.  One in 1949, when he fell from a truck, and 
the other in 1977 or 1978 when he suffered a bruised back 
again in a truck incident. 

While the first injury is not documented, which is not fatal 
to the claim, the medical records, covering the period from 
1949 up to 1976, do not support a finding of a chronic back 
problem, including arthritis.  The record does show that the 
veteran was an active member of the National Guard and in 
1965 he was found physically qualified for airborne training, 
which opposes rather than supports the claim. 

As for the injury in 1977 or 1978, the veteran's testimony 
and the statements of his fellow Guard members are credible 
to the extent that the veteran sustained a back injury.  The 
veteran's testimony and the lay statements are not sufficient 
to establish a relationship between the back injury and the 
current back disability because that question involves a 
medical determination and competent medical evidence is 
needed to support the claim.  

As for the relationship between the veteran's back injury and 
the current back disability, a VA physician expressed the 
opinion that it was likely that the current back disability 
was secondary to the fall from the truck during service.  

The Board finds that the opinion lacks probative value 
because the VA physician was relying on facts not established 
by the evidence of record.  First, the VA physician reported 
that in 1979 degeneration of the disc was diagnosed by X-ray.  
Since that fact is not established by the evidence of record, 
the VA physician was relying on information provided by the 
veteran.  The veteran's account of what another physician 
purportedly diagnosed is too inherently unreliable to 
constitute competent medical evidence to support the claim.  
Moreover, the VA physician was also relying on the fact that 
the veteran fell out of truck, which is also not supported by 
the evidence of record.  Also the VA physician did not 
account for the evidence of record that shows that prior to 
the injury in 1977 or 1978 the veteran was already under a 
doctor's care for back pain.  For these reasons, the Board 
rejects the VA physician's opinion as it is inconsistent with 
the known facts established by the evidence of record. 

As for the comment of the second VA physician, while he noted 
a history of the accident in 1977, he did not express an 
opinion that related the chronic back pain to the injury. 

In absence of medical evidence relating the current back 
disability to an injury in service, the preponderance of the 
evidence is against the claim of service connection.   
38 U.S.C.A. § 5107(b). 

                                                                                              
(Continued on next page)




ORDER

Service connection for residuals of a back injury, including 
arthritis, is denied 


____________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



